DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 23 March 2020, cancelling claims 21-24.   Therefore, claims 1-20 remain pending in the application.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1 and 20 (and dependent claims 2-13), drawn to a nonvolatile memory device, including inter alia providing a first read voltage to the first memory cell and a first monitoring voltage to the first monitoring cell when reading the first memory cell, and providing the first read voltage to the second memory cell and a second monitoring voltage different from the first monitoring voltage to the first monitoring cell when reading the second memory cell, classified in G11C 16/26.
II.  Claim 14 (and dependent claims 15-19), drawn to a nonvolatile memory device, including inter alia adjusting a monitoring voltage according to at least one of: characteristics of the selected memory cell, characteristics of an unselected memory cell adjacent to the selected memory cell in the first cell string, and characteristics of the first memory block; and providing, a second read voltage to the unselected memory cells, and the monitoring voltage to the first monitoring cell, classified in G11C 16/3418.

NOTE:  If and when elected claims are subsequently found allowable, any nonelected withdrawn claim(s) depending from or otherwise requiring all the limitations of an allowable claim will be considered for rejoinder and withdrawal of any corresponding restriction requirement (MPEP 821.04).

The inventions are independent or distinct, each from the other because:
Inventions I and II appear to be related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a nonvolatile memory device that does not include the specific adjusting function of subcombination II; or subcombination II has separate utility such as a nonvolatile memory device that does not include providing a second monitoring voltage different from the first monitoring voltage to the first monitoring cell when reading the second memory cell.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
⦁	the inventions have acquired a separate status in the art in view of their different classifications as indicated above;
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matters; and/or
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and considerations associated with the distinct features identified above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is john.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824